Scott, Justice
(concurring).
I concur in the opinion of Mr. Justice Beard. I do not think the history of the legislation as to retail liquor licenses, the amendments and re-enactments of the original act at various times whereby Section 2832 has been molded into its present wording sheds any light on the meaning of that section. That section speaks for itself. Its meaning is not obscure. The legislative intent is apparent and had it been intended by the Legislature to exempt clubs such as the one in question, from the payment of a license in order to lawfully sell liquor to its members, it seems that the more reasonable view is that it'would have said so. Its failure in that respect does not appeal to me as creating an exemption for the requirement of a license. There is no exception in the section, which is the latest legislative expression on the subject, from those “who shall sell * * * * liquor to be drunk upon the premises,” but one who does so is designated as a “retail liquor dealer” and must pay a license. It seems to me that there is no reason for doubt as to the meaning of this language. The different amendments of the law and its resulting development and which amendments of the law as originally enacted and pointed out in the dissenting opinion may have been intended to prevent evasions of the law as it existed at the time of the amendment and in my opinion should be limited to that construction.